DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Status of the Claims
Amendments to claims 1 and 8-14 have been entered.
Accordingly, amendments 1-14 are currently pending.
Response to Applicant’s Remarks
Based on further search and consideration, the Examiner found another reference that better teaches the claimed subject matter than the reference used in the previous Final rejection dated March 9, 2020.  
Applicant argues differences regarding what is raw data and what is processed data and sometimes refers to processed raw data.  See 
Applicant specifically argues that Morris does not teach modulation of a SAR signal using the processed raw SAR data.  See Remarks Page 7 last paragraph.  In response, it is unclear as to what is meant by processed raw data because data is either processed data or raw data.  
Applicant argues that all of the relevant processing takes place within the SAR satellite.  In response, it is not clear as to what all the Applicant considers to be relevant.  See Remarks Page 8.  The claim requires that the radar transmission signal be modulated using the information.  See e.g. claim 1.  Information is initially claimed as “a request for information.” See e.g. claim 1.  It is unclear to the Examiner how information can refer to both a request for information, e.g. coordinates to be imaged, and a single containing information.   
Applicant argues that Morris at Para. 20 does not teach transmitting the information directly to a client receiver without going through a ground station (or another satellite or airplane). See Remarks Page 8.  In response, Morris (US 2020/0039313) clearly teaches a direct downlink from the satellite, e.g. 14, to image processing location 26 as shown in figure 1.  See Morris Para. 20.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings do not show a modulator.  Figure 2 shows item 214 which refers to a “transmitted data source,” e.g. see Spec Para. 99, which does not convey any type of structure and therefore is confusing and perhaps misleading.  All other block items in Fig. 2 refer to some type of structure.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The language of claim 13 recites “means configured to obtain spatial location of synthetic aperture radar satellite and of the client receiver and to use the obtained locations to determine transmission timing from the modulated synthetic aperture radar satellite to the client receiver.”
According to the Specification, GPS is used to determine spatial location of the synthetic aperture radar satellite (Page 13 lines 9-15).  Also, the transmitter transmits the modulated SAR transmission signal only when the client receiver is found to be present in the area covered by the main lobe (Page 13 lines 21-30) or, in another embodiment, one of the side lobes above a threshold value (Page 14 lines 1- 6).   
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 and 9, the language “transmitting from the synthetic aperture radar satellite the modulated synthetic aperture radar transmission signal directly to the client receiver (emphasis added)” in claim 1 is unclear as to whether the client receiver is actually receiving, e.g. via an antenna, the “modulated … transmission signal” or whether the client receiver is simply located within the area illuminated by the satellite wherein the area is illuminated to gather data, e.g. imaging.  Similar language “a transmitter configured to transmit the modulated synthetic aperture radar transmission signal directly to the client receiver” in claim 9 is also unclear.  As such, the metes and bounds of the claims cannot be ascertained.  
Also regarding claims 1 and 9, the language in claim 1 “modulating the synthetic aperture radar transmission signal using the information” and similar language in claim 9 “a modulator configured to modulate … using the information” is unclear because the “information” as initially claimed refers to a “request for information”, see e.g. claim1, which would imply information relating to the desired area, e.g. coordinates, to be imaged/illuminated instead of a signal used to encode information to be conveyed via modulation.  Thus, it is difficult to see how “information” as claimed could be in and of itself a signal to convey information via modulation, unless the Applicant is claiming two different types of “information” which is not clearly distinguished in the claims.  As such the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Also regarding claim 9, the language “the client receiver being other than a ground station” is ambiguous.  The broadest reasonable interpretation of a ground station could include a tower, building, ship, etc., that may have a receiver.  On the other hand, the client receiver in and of itself is not the same thing as a tower, building, ship, etc.  It appears from Applicant’s remarks that a client receiver directly receives from the satellite without going through another/secondary See Remarks Page 8 (citing “transmitting the information directly to a client receiver without going through a ground station (or another satellite or airplane).”).  However, this is not what is claimed.  As such, the metes and bounds of the claim cannot be clearly identified, thus the claims are indefinite.
Also regarding claim 9, the language “about the area in which the client receiver is located” is ambiguous as to whether the client receiver is in the area that is illuminated by the satellite for gathering data, e.g. imaged.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claim is indefinite.  
Also regarding claim 4 and given the rejections discussed supra, it is not clear as to what “information” corresponds to and whether it is the same as the information claimed in the base claims.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claim is indefinite. 
As to claims 1 and 8 – 9, the language “suppressing modulation” in claim 1 and similar language in claim 8 and 9 is unclear as to whether the modulation refers to an encoded signal, carrier/mixing signal or Doppler shift – all three of which require different processing techniques.  In the base claims it appears that modulation refers to information.  Typically, information is not suppressed.  SAR imaging makes use of multiple images at different angles or along a path which is affected by Doppler, and, as such, it is well-known to compensate for Doppler.  However, the Applicant never makes any distinction between modulation, carrier/mixing and Doppler.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Dependent claims 2-8 and 10-14 are rejected for being dependent on a rejected base claim.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Orme (US 5,248,979) in view of Chen (CN 104932004), Morris (US 2010/0039313) and Bergeron (US 2012/0119943).
As to claim 1, Orem teaches a method for transmitting information from a synthetic aperture radar satellite (3:6 Figs. 1-4 item 12) to a client receiver (Fig. 5 item 80 “ground receiving station”), the method comprising steps of: 
Receiving in the synthetic aperture radar satellite  (5:45-46 “the ground receiving station 80 may be located in the area of the satellite imaging operations” see also 3:19-34 explains the operation of the communication system 10 and the radar system 12, e.g. “radar pulses are reflected back are received and preprocessed by the receiver/preprocessor 18.  The receiver/preprocessor 18 then generates digital image data which are, in turn, stored in the mass data storage device 30.  The image data are generated and stored for a prescribed period of time and, upon completion of image data generation, the stored image data are retrieved by the See also Figs. 1-3); 
forming the information at the synthetic aperture radar satellite using a previously stored synthetic aperture radar raw data from a data storage onboard the synthetic aperture radar satellite (Id.);
creating in the synthetic aperture radar satellite a synthetic aperture radar transmission signal (Id.); 
modulating a the synthetic aperture radar transmission signal using the information and creating a modulated synthetic aperture radar transmission signal (Id. Fig. 1 radar modulator 14 & item 22 communication modulator. See also Figs. 2-4); 
transmitting from the synthetic aperture radar satellite the modulated synthetic aperture radar transmission signal directly to the client receiver (Id. Fig. 1 item 28 antenna); and 
receiving in the synthetic aperture radar satellite an echo signal of the modulated synthetic aperture radar transmission signal (3:25-26 “radar pulses that are reflected back”):
including (a) processing the received echo signal and suppressing modulation in the echo signal (3:26 “preprocessed by the receiver/pre-processor” see also rejection under 112), 
(b) forming a-new synthetic aperture radar raw data from the processed echo signal (3:25-30 “generates digital image data”) and 
(c) storing the new synthetic aperture radar raw data in the data storage (3:25-30 “stored for a prescribed period of time”).  
The Examiner notes that the language “suppressing modulation” is indefinite as discussed supra.  
In the same field of endeavor, Chen teaches a user that requests an image form a SAR satellite related to the study of earthquakes.  See Chen Abstract & Pages 2-3.  
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Orem such that a user located at a base station, e.g. Fig. 5 as taught by Orem, can request an image at a particular location including the same location as the base station as taught by Orem thereby allowing for flexibility and the ability to focus on areas of interest.  
In the same field of endeavor, Morris teaches “the wideband RF receiver 154 outputs a resultant IF signal that is the reflected coded signal 30 having a very low SNR due to the content of the reflected SAR pulsed signal in the frequency band. The resultant IF signal is provided to a demodulator 162 that is configured to demodulate the reflected coded signal 30. As an example, the demodulator 162 can be a spread-spectrum demodulator that is configured to de-spread the reflected coded signal 30 (Para. 39).”  The Examiner notes that Orme teaches demodulation at the ground station.  See Orme Fig. 5 item 84.  As such, one of ordinary skill would realize that the received echoes at the satellite would also have to be demodulated.  
In view of the teachings of Morris it would have been obvious to a person of ordinary skill in the art to demodulate the signal in order to obtain encoded information therefore allowing for the processing of the information containing the actual data to be analyzed. 
The Examiner notes that demodulation must occur before any signal processing can be done regarding the decoded information or Doppler.  
In the same field of endeavor, Bergeron teaches “correcting SAR raw data in order to compensate for the Doppler shift (Para 37; see also 
In view of the teachings of Bergeron, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply Doppler compensation to the image data as taught by Orem in view of Chen, Morris and Bergeron in order to account for Doppler shift allowing the image to be refocused thereby improving resolution.  
As to claim 2, Orem in view of Chen, Morris and Bergeron teaches a method according to claim 1, wherein the information is formed by extracting image data from the previously stored synthetic aperture radar raw data (Orem: 3:25-35 as cited in claim 1).  
As to claim 3, Orem in view of Chen, Morris and Bergeron teaches a method according to claim 1, wherein the information is formed by processing the previously stored synthetic aperture radar raw data to form identification and location data of objects (Orem: 4:56-57 “to survey a portion of the Earth.”).  
As to claim 4, Orem in view of Chen, Morris and Bergeron teaches the method according to 1, wherein modulating of the synthetic aperture radar transmission signal comprises encoding information into the synthetic aperture radar transmission signal using at least one of a frequency modulation, a pulse position modulation and a phase modulation (Orem Figs. 1-4 “modulator”; Morris: Para. 28-29).  
Morris teaches “The radar transmitter can transmit a combination or composite signal that includes a legacy linear frequency-modulated (FM) radar signal and a low-level phase-coded high time bandwidth product signal at a target to be imaged. The combination can occur based on adding the signals together subsequent to amplification. As such, the radar receiver(s) can receive versions of the radar signal and the coded signal that are reflected from the target to be imaged. The coded signal can include a timing sequence that is time-aligned with the transmission of the radar signal. Upon receiving the reflected radar signal and reflected coded 
In view of the teachings of Morris, it would have been obvious to a person having ordinary skill in the art to apply encoding to the transmitted SAR signal as taught by Orem in view of Chen, Morris and Bergeron in order to provide a timing sequence that is time-aligned with the transmission of the radar signal so that the receiver can properly take into account amplitude, time-of-arrival and Doppler shift and therefore obtain phase history thereby allowing for refined image quality without incorporating cross links or other communications in-between. See Morris Para. 16.
As to claim 5, Orem in view of Chen, Morris and Bergeron teach the method according to claim 1, wherein receiving of the modulated synthetic aperture radar transmission signal at the client receiver comprises compensating for Doppler effect in the modulated synthetic aperture radar transmission signal (see Morris Para. 16 as discussed in claim 4, e.g. “Doppler-shift information of the radar signal can be significantly more accurate, resulting in a redefined radar image of the target.”).  
As to claim 6, Orem in view of Chen, Morris and Bergeron teach the method according to claim 1, further comprising determining a transmission timing of the modulated synthetic aperture radar transmission signal from the synthetic aperture radar satellite to the client receiver based on a spatial location of the client receiver and a spatial location of the synthetic aperture radar satellite (see Morris Para. 16 as discussed in claim 4, e.g. “time-of-arrival”).  
As to claim 7, Orem in view of Chen, Morris and Bergeron teaches the method according to claim 6, wherein determining the transmission timing is based on a directional pattern of a transmission antenna of the synthetic aperture radar satellite (see Morris Para. 16 as discussed in claim 4, e.g. “time-of-arrival”  The Examiner notes that it is inherent that the “time-of-arrival” would be less if the distance from the satellite antenna to the client receiver is the line-of-sight distance as compared with any other distance/direction from the satellite to client receiver.).  
As to claim 8, Orem in view of Chen, Morris and Bergeron teaches the method according to claim 1, wherein a method employed in suppressing the modulation in the echo signal is based on the modulation used in the transmitted modulated synthetic aperture radar transmission signal (see Morris as cited in discussed in claim 4 or Bergeron as cited in claim 1 and Fig. 2)
As to claim 9, Orem teaches a synthetic aperture radar satellite (3:6 Figs. 1-4 item 12), comprising
an antenna for receiving  (5:45-46 and 3:19-34 as cited in claim 1 see also Figs. 1-3.); 
a data storage storing previously measured synthetic aperture radar raw data (3:15 “mass data storage device” and 3:30 “stored for a prescribed period of time.”); 
a processing unit comprising a processor and memory storing processor executable instructions that when executed by the processor cause the processor (Figs. 1-4 e.g. item 12) to form information about the area in which the client receiver is located from the stored previously measured synthetic aperture radar raw data (5:45-46 and 3:19-34 as cited in claim 1 see also Figs. 1-3 see also 3:29-30 “image data are generated”);
a modulator configured to modulate a synthetic aperture radar transmission signal using the information and create a modulated synthetic aperture radar signal (Id.); 
a transmitter is configured to transmit the modulated synthetic aperture radar transmission signal directly to the client receiver (Id.  Fig. 5); and 
a receiver for receiving an echo signal of the modulated synthetic aperture radar transmission signal (3:25-26 “radar pulses that are reflected back”); 
wherein the processor executable instructions when executed by the processor cause the processor to suppress the modulation of the received echo signal of the modulated synthetic aperture radar transmission signal (3:26 “preprocessed by the receiver/pre-processor” see also 112(b)); 4Response to March 9, 2020 Final OA Application No. 15/685,349 Page 2
form a new synthetic aperture radar raw data from the received echo signal (3:25-30 “generates digital image data”); and
store the new synthetic aperture radar raw data in the data storage (3:25-30 “stored for a prescribed period of time”).  
The Examiner notes that the language “suppressing modulation” is indefinite as discussed supra.  
In the same field of endeavor, Chen teaches a user that requests an image form a SAR satellite related to the study of earthquakes.  See Chen Abstract & Pages 2-3.  
In view of the teachings of Chen, it would have been obvious to a person having ordinary skill in the art to modify the teachings of Orem such that a user located at a base station, e.g. Fig. 5 as taught by Orem, can request an image at a particular location including the same location as the base station as taught by Orem thereby allowing for flexibility and the ability to focus on areas of interest.  
In the same field of endeavor, Morris teaches “the wideband RF receiver 154 outputs a resultant IF signal that is the reflected coded signal 30 having a very low SNR due to the content of the reflected SAR pulsed signal in the frequency band. The resultant IF signal is provided to a demodulator 162 that is configured to demodulate the reflected coded signal 30. As an example, the demodulator 162 can be a spread-spectrum demodulator that is configured to de-spread the reflected coded signal 30 (Para. 39).”  The Examiner notes that Orme teaches demodulation at the ground station.  See Orme Fig. 5 item 84.  As such, one of ordinary skill would realize that the received echoes at the satellite would also have to be demodulated.  
In view of the teachings of Morris it would have been obvious to a person of ordinary skill in the art to demodulate the signal in order to obtain encoded information therefore allowing for the processing of the information containing the actual data to be analyzed. 
The Examiner notes that demodulation must occur before any signal processing can be done regarding the decoded information or Doppler.  
In the same field of endeavor, Bergeron teaches “correcting SAR raw data in order to compensate for the Doppler shift (Para 37; see also Para. 53 and Fig. 2).
In view of the teachings of Bergeron, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply Doppler compensation to the image data as taught by Orem in view of Chen, Morris and Bergeron in order to account for Doppler shift allowing the image to be refocused thereby improving resolution.  
As to claim 10, Orem in view of Chen, Morris and Bergeron teaches the synthetic aperture radar satellite according to claim 9, wherein the processor executable instructions when executed by the processor cause the processing unit to extract image data from the previously stored synthetic aperture radar raw data to form the information (Orem: 3:14-18 “mass data storage 30 is provided to store the image data collected and preprocessed by the radar system 10 …”).  
As to claim 11, Orem in view of Chen, Morris and Bergeron teaches the synthetic aperture radar satellite according to claim 9, wherein the modulator is configured to modulate the information into the synthetic aperture radar transmission signal by a frequency modulation, a pulse position modulation, or a phase modulation (Orem: 3:29-35 “transmitted as a radio signal by means of communication modulate modulator.”  The Examiner notes that a carrier signal requires frequency modulation.).  
As to claim 12, Orem in view of Chen, Morris and Bergeron teaches the system comprising the synthetic aperture radar satellite according to claim 9 and a client receiver (Orem: Figs. 1-5), wherein the client receiver further comprises a signal processing unit configured to compensate Doppler effect in the modulated synthetic aperture radar transmission signal (Bergeron as cited in claim 9 and Fig. 2).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over Orme in view of Chen, Morris and Bergeron in further view of Pillay (US 2015/0204974).
As to claim 13, Orem in view of Chen, Morris and Bergeron teaches a system comprising the synthetic aperture radar satellite according to claim 9, and  (as interpreted under 112(f)).
In the same field of endeavor, Pillay teaches “flight path of the UAVs and the SAR satellites is configured and calculated by comparing the GPS coordinates of each of the UAVs or SAR satellites controlled under the system with ground track coordinates provided by the user and synchronizing the timing and position information received along with the GPS coordinates for the each UAV with the timing and position of the satellite (Para. 35).”
In view of the teachings of Pillay, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of determining the position the satellite as taught by Orme in view of Chen, Morris and Bergeron in order to determine time-of-arrival and therefore provide accurate phase information.  
As to claim 14, Orem in view of a Chen, Morris, and Bergeron teaches a system comprising the synthetic aperture radar satellite according to claim 9, and a client receiver (Orem: Figs 1-5), wherein the client receiver further comprises: 
an antenna for receiving the transmitted modulated synthetic aperture radar transmission signal 
a demodulator configured to demodulate the received transmitted modulated synthetic aperture radar transmission signal to obtain the information of the area in which the client device is located (Fig. 5 item 84 demodulator see also 5:45-46 “The ground receiving station 80 may be located in the area of the satellite imaging components …” see also 5:55-60 positioned to survey a portion of Earth … then operates to generate digital image data …”); and 

In the same field of endeavor, Pillay teaches “FIG. 2 shows the functional elements (shown in rectangular boxes with continuous line) of the user control center (108) which interface autonomously but concurrently command and control the UAVs and SAR satellites in low earth orbit (Para. 34).”
In view of the teachings of Pillay, it would have been obvious to a person having ordinary skill in the art to apply the teachings of an interface to the ground station as taught by Orem in view of Chen, Morris and Bergeron to allow for data retrial and transmission of data thereby providing flexibility in how to access or grant data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648